ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_07_FR.txt. 227

OPINION INDIVIDUELLE DE SIR HUMPHREY WALDOCK
[Traduction]

1. Je souscris à l’ensemble du dispositif et des motifs sur lesquels se
fonde l’arrêt de la Cour. Toutefois comme j'ai une réserve à formuler à
l'égard du sous-paragraphe 5 du dispositif et que certains aspects de
l'affaire auraient dû, à mon avis, être davantage mis en relief dans l’arrêt,
je crois devoir en traiter dans une opinion individuelle.

* *

2. L'arrêt se réfère à l'échange de notes du 19 juillet 1961 et en tire
certaines conclusions concernant la reconnaissance par la République
fédérale d'Allemagne de la dépendance exceptionnelle de l’Islande à
l'égard de ses pêcheries côtières et la reconnaissance par l'Islande de
l’activité traditionnelle de pêche de la République fédérale dans les eaux
proches de l’Islande. L’arrét ne donne cependant pas à l’échange de notes
de 1961 l'importance que me paraît revêtir nécessairement cet accord en
tant que traité instituant un régime juridique particulier régissant les
relations entre les Parties en ce qui concerne la pêche dans les eaux en
question. L’échange de notes de 1961, qui avait été négocié et conclu juste
après que la Conférence des Nations Unies sur le droit de la mer eut
échoué dans sa tentative pour résoudre le problème des limites de pêche,
avait expressément pour objet de régler un différend qui opposait l’[s-
lande et la République fédérale au sujet des pêcheries. A cette fin, l'accord
contenait des dispositions qui énonçaient des règles précises pour tenir
compte de l’éventualité où l'Islande prétendrait plus tard élargir sa zone
de pêche au-delà de la limite des 12 milles que la République fédérale lui
reconnaissait dans cet accord. A mon avis, il s’ensuit qu’il faut prendre
comme point de départ pour déterminer les droits et obligations des
Parties en la présente espèce l'échange de notes de 1961 que la Cour,
dans son arrêt du 2 février 1973, a considéré comme valable, en vigueur et
applicable à la question de l'élargissement par l'Islande de sa compétence
sur les pêcheries qui est maintenant soumise à la Cour.

3. Un échange de notes analogue a été conclu en 1961 entre l’Islande
et le Royaume-Uni et j’ai exposé longuement mes observations sur ses
conséquences dans mon opinion individuelle en l'affaire de la Compétence
en matière de pêcheries qui oppose ces deux pays. II est vrai que l'échange
de notes entre l'Islande et la République fédérale a été conclu environ
quatre mois après l'échange de notes entre l'Islande et le Royaume-Uni et
dans le cadre de négociations distinctes et qu’à la différence du Royaume-

56
COMPETENCE PECHERIES (OP. IND. WALDOCK) 228

Uni la République fédérale ne possède aucun compte rendu détaillé sur
ces négociations. II reste que l’échange de notes du 11 mars 1961 entre
l'Islande et le Royaume-Uni a servi de modèle à celui que l'Islande et la
République fédérale ont conclu et que l’objet et les dispositions des deux
accords sont, en conséquence, presque identiques. Je ne crois donc pas
utile de répéter ici les vues que j'ai exprimées sur cette question aux para-
graphes 2 à 32 de l'opinion que j'ai déposée dans l’autre affaire soumise à
la Cour. It me suffira de dire que j'estime qu’elles s'appliquent mutatis
mutandis à la présente espèce.

* *

4, Je rappellerai cependant qu’au stade de la compétence la République
fédérale a nettement précisé la portée qu’elle attribuait à la clause
compromissoire. À l’audience du 8 janvier 1973, son agent s'est exprimé
en ces termes:

«Je voudrais encore ajouter quelques remarques pour montrer que
l’objet du différend soumis à la Cour dans la requête de la République
fédérale d’Allemagne s’inscrit rigoureusement dans les limites de la
compétence de la Cour telle qu'elle est définie au paragraphe 5 de
l'échange de notes de 1961. Je voudrais rappeler que, aux termes de
cette disposition, la compétence de la Cour s'étend à tous les
différends ayant trait à un élargissement par l'Islande de sa juridiction
en matière de pêcheries sur les eaux surjacentes de son plateau
continental au-delà de la limite de 12 milles. Constituent des
différends ayant trait à l'élargissement de la juridiction sur les
pêcheries des différends qui naissent de toute mesure par laquelle le
Gouvernement islandais entend exercer ses droits ou pouvoirs
juridictionnels sur les activités de pêche dans les eaux situées au-delà
de la limite de 12 milles. Le champ et la portée de cette juridiction qui
peut donner lieu à un différend n’ont qu’une importance secondaire ;
la juridiction revendiquée peut varier quant à la largeur de la zone
dans laquelle l'Islande veut exercer sa juridiction et aussi bien quant
à la portée des droits et pouvoirs que l'Islande veut y exercer. La
revendication islandaise peut aller jusqu'à réclamer l'exclusivité des
droits de pêche dans la zone élargie ou peut être limitée à des droits
prioritaires de pêche. Elle peut consister aussi dans la publication et
l'application de mesures de conservation discriminatoires ou non
discriminatoires. Toute mesure de ce type constitue un élargissement
de la juridiction au sens du paragraphe 5 de l’échange de notes et
toutes les fois qu’une telle extension ou les modalités d’une telle
extension donnent lieu à un différend entre la République fédérale
d'Allemagne et l'Islande, la Cour est compétente pour connaître de
ce différend à la requête de l’une ou l’autre Partie.»

Cette interprétation me paraît en parfaite harmonie avec la conclusion
de la Cour, figurant dans son arrêt sur la compétence du 2 février 1973

57
COMPETENCE PÊCHERIES (OP. IND. WALDOCK) 229

en l’affaire introduite par le Royaume-Uni, au sujet du sens de la clause
compromissoire, qui est identique à celle qui s’applique en la présente
espéce. La Cour a dit:

«l'intention véritable des parties était de donner au Gouvernement
du Royaume-Uni des assurances réelles ... le droit de contester
devant la Cour la validité de tout nouvel élargissement de la compé-
tence de l’Islande en matière de pêcheries dans les eaux recouvrant
son plateau continental...» (C.1.J. Recueil 1973, p. 13-14, par. 23;
les italiques sont de nous).

* *

5. Dans sa première conclusion, la République fédérale demande à la
Cour de dire que I’élargissement unilatéral par l'Islande de sa zone de
compétence exclusive sur les pécheries jusqu’a 50 milles «n’a aucun
fondement en droit international à l'encontre de la République fédérale
d’ Allemagne et west donc pas opposable à la République fédérale d’Alle-
magne...». Le point de savoir si cette conclusion est censée se limiter à
la question de l’«opposabilité» à la République fédérale de l'élargisse-
ment décidé par l'Islande ou si elle tend à faire reconnaître que l’élargis-
sement est dépourvu de validité erga omnes et n’est donc pas opposable à
la République fédérale n'apparaît peut-être pas très clairement. Quoi
qu'il en soit, pour les motifs que j'ai exposés aux paragraphes 33 a 36 de
mon opinion individuelle en l'affaire Royaume-Uni c. Islande, 1 me
semble que le véritable problème juridique qui se pose est de déter-
miner si l'élargissement par l'Islande de sa juridiction sur les pêcheries
au-delà de la limite des 12 milles convenue en 1961 est opposable à un
Etat qui, comme la République fédérale, n’a ni consenti ni acquiescé à
cet élargissement et qu’il n’est pas de savoir si, en droit international
général, cet élargissement est objectivement dépourvu de validité erga
omnes. Sur ce point également, il me paraît suffisant d'indiquer que,
mutatis mutandis, les vues que j'ai exprimées dans mon opinion indivi-
duelle en l'affaire Royaume-Uni c. Islande s'appliquent aussi à la présente
espèce.

* *

6. Contrairement à ce qu'a fait le Royaume-Uni dans l’autre instance
soumise à la Cour, la République fédérale d'Allemagne a maintenu la
demande, énoncée dans sa quatrième conclusion, tendant à obtenir
réparation pour les actes de harcèlement que les garde-côtes islandais
auraient commis contre ses navires de pêche. Je souscris à l’avis formulé
par la Cour au paragraphe 72 de l’arrêt, d’après lequel cette conclusion
relève de la compétence de la Cour dans la présente instance. Bien que la
Cour n'ait pas exposé les motifs de cette attitude et que je n’aie moi-même
aucun doute à cet égard, je voudrais indiquer brièvement les raisons qui
me poussent à partager l'avis de la Cour.

58
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 230

7. La demande en réparation pose, relativement à la compétence de la
Cour pour en connaître, deux problèmes dont le premier est de savoir si
cette demande est visée par les termes de la clause compromissoire: «au
cas où surgirait un différend en la matière, [l'élargissement de la juridic-
tion sur les pêcheries] la question sera portée, à la demande de l’une ou
l'autre partie, devant la Cour internationale de Justice ». I] me semble que
ce serait donner une interprétation trop étroite de ces termes que de con-
sidérer qu'ils limitent la compétence de la Cour à la question de l’élargis-
sement de la juridiction en tant que telle. A mon avis, les incidents qui se
produisent parce que l'Islande a étendu les limites de sa compétence en
matière de pêche et les réclamations relatives à de tels incidents se rat-
tachent manifestement à «un différend en la matière », expression de
portée très générale. De fait, tout acte visant à imposer la juridiction de
l'Islande au-delà de la limite des 12 milles constitue réellement à tous
égards un élargissement de sa juridiction au-delà de la limite convenue.
En outre, comme la Cour l’a souligné aux paragraphes 21-22 de son arrêt
sur la compétence rendu le 2 février 1973 en l'affaire Royaume-Uni c.
Islande, l'objet même de la clause compromissoire était d'assurer «qu'en
cas de différend aucune mesure tendant à élargir les limites de pêche ne
serait prise sans que la Cour internationale en soit saisie» (C.1J.
Recueil 1973, p. 13; les italiques sont de nous). Il me semble donc
tout à fait justifiable de considérer que la demande en réparation de
la République fédérale relève en principe de la compétence générale at-
tribuée à la Cour pour tout différend relatif à un élargissement de la juri-
diction sur les pêcheries.

8. Au surplus, comme M. Jiménez de Aréchaga l’a fait observer dans
l'affaire de l'Appel concernant la compétence du Conseil de VOACI (C.L.J.
Recueil 1972, p. 147), la Cour actuelle et la Cour permanente de Justice
internationale ont décidé toutes deux que, si une clause juridictionnelle
prévoit que tout désaccord survenu à propos de l'interprétation ou de
l'application d’un traité sera porté devant un tribunal international, la
compétence attribuée à ce tribunal s'étend aux questions relatives à
l'exécution ou à l’inexécution du traité. Ainsi, dans Vavis consultatif sur
l'Interprétation des traités de paix, la Cour a jugé que les différends relatifs
à l'exécution ou à la non-exécution des obligations prévues dans un traité
«sont nettement de ceux qui portent sur l'interprétation ou sur l’exécu-
tion» des traités dont il s'agit (C.1.J. Recueil 1950, p. 75). Plus précise
encore aux fins qui nous intéressent est l'observation suivante de la
Cour permanente dans l'affaire de l’Usine de Chorzow (C.P.J.I. série A
n° 9, p. 21):

«C'est un principe de droit international que la violation d'un
engagement entraîne l'obligation de réparer dans une forme adé-
quate. La réparation est donc le complément indispensable d'un man-
quement à l’application d'une convention, sans qu’il soit nécessaire
que cela soit inscrit dans la convention même. Les divergences rela-
tives à des réparations, éventuellement dues pour manquement à l'appli-

59
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 231

cation d’une convention, sont, partant, des divergences relatives à lap-
plication. » (Les italiques sont de nous.)

A mon avis, comme je l’ai indiqué plus haut, le présent différend, relatif à
un élargissement par l’slande de sa juridiction sur les pêcheries, est en
même temps un différend relatif à l’application de l’échange de notes de
1961. En tout cas, raisonnant par analogie, il me paraît évident qu’une
clause juridictionnelle attribuant compétence à la Cour pour statuer sur
la validité d’un élargissement de la juridiction en matière de pêcheries
s’applique aussi aux divergences relatives à des réparations éventuelle-
ment dues en raison du défaut de validité de cet élargissement.

*

9. Le second problème concerne la question de savoir si la demande
entre dans le cadre de l’affaire portée devant la Cour par la République
fédérale dans sa requête du 5 juin 1972. Cette requête ne contenait que
deux conclusions, l’une touchant le caractère illicite de l’extension unila-
térale de la zone de pêche, et l’autre relative à la nécessité d’un accord sur
des mesures de conservation. La requête n’envisageait ni les actes de
harcèlement ni la réparation due de ce chef, pour la simple raison qu’elle
avait été déposée avant que le nouveau règlement islandais entre en vi-
gueur, le 1er septembre 1972, et avant qu'aucun acte de harcèlement ait
été commis. De fait, peu de temps après le dépôt de la requête, la Répu-
blique fédérale a essayé de parer à tout risque de ce genre en sollicitant
une ordonnance en indication de mesures conservatoires que la Cour lui a
accordée. Certes, le mémoire de la République fédérale sur la compétence,
déposé le 5 octobre 1972 après que certains actes de harcèlement se furent
produits, ne les mentionnait pas davantage. Mais la Cour avait prescrit
que le premier mémoire de la République fédérale porte expressément sur
la question de sa compétence pour connaître de la requête, et la question
du harcèlement ne s’y rapportait pas. Aussi est-ce dans le mémoire sur le
fond que pour ia première fois les actes de harcèlement ont été invoqués
comme base d’une action judiciaire et que, pour la première fois, une
demande en réparation a figuré au nombre des conclusions.

10. I s’agit donc de savoir si la demande en réparation présentée par la
République fédérale dans son mémoire sur le fond et de nouveau dans ses
conclusions finales constitue une modification acceptable des conclusions
énoncées dans la requête. En d’autres termes, la demande de réparation
apporte-t-elle aux conclusions formulées dans la requête une modification
que permettent l’article 40 du Statut et l’article 32, paragraphe 2, du
Règlement? Dans la pratique de la Cour permanente les parties à une ins-
tance introduite par une requête unilatérale avaient une certaine latitude
pour amender leurs conclusions, tant que leurs amendements ne trans-
formaient pas l'objet du différend. La Cour permanente a dit par exemple
en l’affaire de la Société commerciale de Belgique:

«Il y a lieu d'observer que la faculté laissée aux parties de modifier
60
COMPETENCE PÊCHERIES (OP. IND. WALDOCK) 232

leurs conclusions jusqu’a la fin de la procédure orale doit étre com-
prise d’une manière raisonnable et sans porter atteinte à l’article 40
du Statut et à l’article 32, alinéa 2, du Règlement, qui disposent que
la requête doit indiquer l’objet du différend. La Cour n’a pas eu,
jusqu’à présent, l’occasion de déterminer les limites de ladite faculté,
mais il est évident que la Cour ne saurait admettre, en principe, qu’un
différend porté devant elle par requête puisse être transformé, par voie
de modifications apportées aux conclusions, en un autre différend dont
le caractère ne serait pas le même.» (C.P.J.I. série A[B n° 78, p. 173;
les italiques sont de nous.)

Pour ce qui est de la Cour actuelle, dans l'affaire relative à Certains
emprunts norvégiens, M. Read a évoqué la pratique qui «permet aux
Parties de modifier leurs conclusions jusqu'à la fin de la procédure orale »,
mais il a fait observer que «lorsque la modification est importante,
l’autre Partie doit avoir une occasion équitable de présenter ses commen-
taires sur les conclusions amendées ». Il a ajouté: « La deuxième condition
est que l'amendement doit être un amendement. Il ne faut pas que le
demandeur essaie, par ce moyen, de soumettre un nouveau litige différent
à la Cour» (C.J. Recueil 1957, p. 80-81). Il est donc intéressant de
relever que, dans l’affaire du Temple de Préah Vihéar, la Cour a fait droit
à une demande de restitution des objets enlevés du temple par les autorités
thaïlandaises depuis 1954, que le Cambodge avait présentée pour la
première fois dans ses conclusions finales lors de la procédure orale
(C.LJ. Recueil 1962, p. 6).

11. Dans la présente espèce, l'Islande aurait pu, en déposant un contre-
mémoire, répondre à la demande en réparation de la République fédérale
et, si elle avait estimé que cette demande n’entrait pas dans le cadre de la
requête, élever une exception d’irrecevabilité. Mais elle a décidé de ne pas
participer à l'instance. Quant a la demande elle-même, elle me paraît se
rattacher à l’objet de la requête plus directement que la demande de res-
titution des objets enlevés dans l'affaire du Temple de Préah Vihéar: elle
découle de la première conclusion de la République fédérale, qui la con-
tient implicitement. I] est vrai qu’elle se fonde sur des faits postérieurs à la
requête et qu’elle introduit par conséquent un nouvel élément dans l’af-
faire. Mais cela ne me paraît pas «transformer le différend » porté devant
la Cour par la requête en «un autre différend ne présentant pas les mêmes
caractères ». Au contraire, la demande se rattache directement à la ma-
tière dont traite la première conclusion de la requête et résulte directe-
ment des actes accomplis par l'Islande elle-même dans ce domaine alors
que la Cour était déjà saisie. Du fait même que la nouvelle demande porte
sur des sujets expressément visés dans l'ordonnance en indication de
mesures conservatoires de la Cour, il me paraît difficile d'y voir une modi-
fication inadmissible des conclusions figurant dans la requête. II en
découle selon moi que la demande en réparation ne devrait pas être
écartée au motif qu'elle n’était pas énoncée dans la requête.

* *

61
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 233

12. Ma réserve à l'égard du sous-paragraphe 5 du dispositif tient à ceci:
je doute que la Cour doive se borner à dire qu’elle ne peut pas donner suite
à la quatrième conclusion de la République fédérale, rejetant ainsi en fait
entièrement la demande en réparation. Dans la mesure où l’on peut consi-
dérer que cette conclusion tend à ce que la Cour dise de façon définitive
que l'Islande est tenue d'accorder réparation en raison de certains actes
d’ingérence précis, je pense, comme la Cour, qu’en l’état actuel du dossier
elle n’est pas à même de se prononcer faute de preuves suffisantes. De
plus, il apparaît que la République fédérale prie la Cour de statuer défini-
tivement en l’espèce et qu’elle ne l'invite, n1 à examiner sa demande en
réparation dans une phase ultérieure de l’instance, ni à lui réserver la
faculté de saisir la Cour d’une telle demande si les Parties n’aboutissaient
pas à un accord sur ce point. En conséquence, il ne serait peut-être pas
opportun que la Cour réserve de sa propre initiative l'examen de la ques-
tion de la réparation pour une phase ultérieure de la procédure.

13. Toutefois, dans la mesure où l’on peut interpréter la quatrième
conclusion comme demandant une simple déclaration de principe selon
laquelle l'Islande serait tenue de réparer les actes d’ingérence dont l'illi-
céité résulte des sous-paragraphes | et 2 du dispositif de l’arrêt de la Cour,
je ne vois pas la même difficulté a ce que la Cour donne suite à la demande.
La Cour a dit que l'élargissement unilatéral par l'Islande de sa zone de
pêche exclusive jusqu’à 50 milles n’est pas opposable à la République
fédérale et que l'Islande n’est pas en droit d’exclure unilatéralement les
navires de pêche de la République fédérale des régions situées au large
des limites convenues dans l'échange de notes de 1961. Il s'ensuit donc
automatiquement que les actes visant à faire observer cet élargissement
par les navires de pêche de la République fédérale sont illicites et engagent
la responsabilité internationale de l'Islande envers la République fédérale.
Comme c’est un principe bien établi de droit international que toute
violation d’une obligation internationale entraîne l’obligation de réparer,
le droit à réparation existe sans même qu'il soit mentionné. On peut donc
dire, comme on l'a fait d’ailleurs dans l'affaire du Détroit de Corfou
{C.LJ. Recueil 1949, p. 23-24), qu'il est superflu de présenter une demande
en réparation; si la Cour accueille une demande tendant à ce que des
actes soient déclarés illicites, il s’ensuit qu’en droit la réparation est due.
Un demandeur peut néanmoins attacher de l'importance à obtenir la
satisfaction consistant à ce que la Cour déclare, dans le dispositif de
l'arrêt, qu’une réparation est due et je ne vois aucun obstacle empêchant
la Cour de faire droit à une telle demande.

(Signé) H. WALDOCK.

62
